DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 11 is objected to because of the following informalities: in line 7, “the second 2D domain” should be changed to -- the first 2D domain --; in line 8, “the second 2D domain” should be changed to -- the first 2D domain --. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Rakib et al. U.S. Patent Application Publication No. US 2017/0012810 A1.

Regarding claim 1, Rakib et al. discloses an operation method of a first communication node (in para. [0214], FIG. 3A, in one aspect a method of OTFS communication involves transmitting at least one frame of data from the transmitting device 310, corresponding to the claimed communication node, to the receiving device 330 through the communication channel 320), 

    PNG
    media_image1.png
    313
    662
    media_image1.png
    Greyscale



the operation method comprising:
mapping data symbols to be transmitted to a second communication node of the communication system to resources in a first two-dimensional (2D) domain (in para. [0212], as discussed above, embodiments of Orthogonal Time Frequency Space (OTFS) modulation are comprised of a cascade of two transformations. The first transformation maps the two-dimensional (2D) plane where the information symbols reside (and which may be termed the delay-Doppler plane) to the time frequency plane. In view of that, the delay-Doppler plane corresponds to the claimed first 2D domain. FIG. 5 discloses data symbols are mapped to resources of Delay-Doppler plane


    PNG
    media_image2.png
    590
    792
    media_image2.png
    Greyscale

); pre-processing the data symbols mapped to the resources in the first 2D domain to spread the data symbols on resources in a second 2D domain (as discussed above, in para. [0212], as discussed above, embodiments of Orthogonal Time Frequency Space (OTFS) modulation are comprised of a cascade of two transformations. The first transformation, corresponding to the claimed pre-processing, maps the two-dimensional (2D) plane where the information symbols reside (and which may be termed the delay-Doppler plane) to the time frequency plane, corresponding to the claimed second 2D domain); mapping the pre-processed data symbols to the resources in the second 2D domain (FIG. 5 above discloses the data symbols mapped to the resources in the Delay-Doppler plane to spread the data symbols on resources in a time-frequency plane); and performing multi-carrier modulation on the data symbols mapped to the resources in the second 2D domain for each of the resources in the second 2D domain (still in para. [0212], Rakib et al. further discloses the second transformation transforms the time frequency domain to the waveform time domain where the transmitted signal is actually constructed. This transform can be thought of as a generalization of multicarrier modulation schemes, corresponding to the claimed multi-carrier modulation on the data symbols).

Regarding claim 2, in addition to claim 1 rejection, Rakib et al. further discloses wherein the mapping to the resources in the first 2D domain comprises:
identifying information on a plurality of first spreading resource blocks constituting the first 2D domain; and mapping the data symbols to each of the plurality of first spreading resource blocks (FIG. 5 discloses Delay-Doppler information, corresponding to the claimed information, where a transmitter processor 102p to package input data into at least one N×M array of data symbols, which are mapped to each of the plurality of first spreading resource blocks


    PNG
    media_image3.png
    365
    418
    media_image3.png
    Greyscale

).

Regarding claim 3, in addition to claim 2 rejection, Rakib et al. further discloses wherein a first dimension of the first 2D domain is a delay domain, a second dimension of the first 2D domain is a Doppler domain, and the plurality of first spreading resource blocks correspond to delay-Doppler resource blocks (as shown in FIG. 5 above, Delay-Doppler plane includes delay domain and Doppler domain, the plurality of resource blocks correspond to delay-Doppler resource blocks).

Regarding claim 4, in addition to claim 1 rejection, Rakib et al. further discloses wherein the mapping to the resources in the second 2D domain comprises:
identifying information on a plurality of second spreading resource blocks constituting the second 2D domain; and mapping the data symbols pre-processed after being mapped to each of a plurality of first spreading resource blocks constituting the first 2D domain to each of the plurality of second spreading resource blocks (FIG. 5 further discloses Time-Frequency signal, corresponding to the claimed information, where a transmitter processor 102p to package input data into at least one N×M array of data symbols, which are mapped pre-processed after being mapped to each of the plurality of first spreading resource blocks (Delay-Doppler plane) to each of the plurality of second spreading resource blocks (Time-Frequency plane).

Regarding claim 5, in addition to claim 4 rejection, Rakib et al. further discloses wherein a first dimension of the second 2D domain is a frequency domain, a second dimension of the second 2D domain is a time domain, and the plurality of second spreading resource blocks correspond to frequency-time resource blocks (as shown in FIG. 5 above, Time-Frequency plane includes frequency domain and time domain, and the plurality of resource blocks correspond to Time-Frequency resource blocks).

Regarding claim 10, Rakib et al. discloses an operation method of a first communication node (as discussed in claim 1 rejection, in para. [0214], FIG. 3A, in one aspect a method of OTFS communication involves transmitting at least one frame of data from the transmitting device 310, corresponding to the claimed communication node, to the receiving device 330, corresponding to the claimed first communication node, through the communication channel 320), the operation method comprising:
performing multi-carrier demodulation on radio signals received from a second communication node of the communication system for each of resources in a first two- dimensional (2D) domain; de-mapping data symbols mapped to the resources in the first 2D domain from the resources in the first 2D domain based on a result of the multi-carrier demodulation (the receiving device 330 performs the reverse process in FIG. 5. In para. [0218] and FIG. 14, the demodulator 1220 transforms the received waveform to a two-dimensional Time-frequency, corresponding to the claimed first 2D domain, matrix in accordance with an orthogonal map in order to generate an output stream, corresponding to the claimed step of de-mapping data symbols);
post-processing the data symbols de-mapped from the resources in the first 2D domain to de-spread the data symbols to resources in a second 2D domain; and de-mapping the post-processed data symbols from the resources in the second 2D domain (as discussed in claim 1 rejection, in para. [0212], as discussed above, embodiments of Orthogonal Time Frequency Space (OTFS) modulation are comprised of a cascade of two transformations. The first transformation, corresponding to the claimed pre-processing, maps the two-dimensional (2D) plane where the information symbols reside (and which may be termed the delay-Doppler plane) to the time frequency plane. In view of that, the receiving device 330 performs OTFS demodulation which is the reverse process of OTFS modulation discussed above. In view of that, the receiving device 330 performs transformation, corresponding to the claimed post-processing, which de-maps the information symbols residing in time-frequency plan to the delay-Doppler plane. The receiving device 330 de-maps the data symbols from the resources in delay-Doppler plane).

Regarding claim 11, in addition claim 10 rejection, for purpose of art rejection, the rejection of the instant application claim is based on the above suggested corrected claim 11, Rakib et al. further discloses wherein the de-mapping from the resources in the first 2D domain comprises:
identifying information on a plurality of first spreading resource blocks constituting the first 2D domain; and de-mapping the data symbols mapped to each of the plurality of first spreading resource blocks from the plurality of first spreading resource blocks, wherein a first dimension of the first 2D domain is a frequency domain, a second dimension of the first 2D domain is a time domain, and the plurality of first spreading resource blocks correspond to frequency-time resource blocks (FIG. 5 further discloses Time-Frequency signal, corresponding to the claimed information, where receiving device 330 de-maps data symbols, which are mapped to each of the plurality of first spreading resource blocks (Time-Frequency plane), wherein frequency domain corresponds to the claimed first dimension and time domain corresponds to the claimed second dimension).
Regarding claim 17, in addition claim 10 rejection, Rakib et al. further discloses after the de- mapping from the resources in the first 2D domain, performing channel equalization in the first 2D domain for the data symbols de-mapped from the resources in the first 2D domain (in para. [0213], the OTFS transceiver 1000 also includes a receiver module 1055 that includes a post-equalizer 1080).

Regarding claim 19, in addition to claim 10 rejection, Rakib et al. further discloses after the de-mapping from the resources in the second 2D domain, performing channel equalization in the second 2D domain for the data symbols de-mapped from the resources in the second 2D domain (FIG. 10 discloses, in para. [0213], FIG. 10 OTFS transceiver 1000 also includes a receiver module 1055 that includes a post-equalizer 1080 after an OTFS decoder 1070. Because Orthogonal Time Frequency Space (OTFS) modulation are comprised of a cascade of two transformations, OTFS decoder 1070 performs the reverse process of that. In view of that, the post-equalizer 1080 performs channel equalization in the second 2D domain for the data symbols de-mapped from the resources in the second 2D domain).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rakib et al. U.S. Patent Application Publication No. US 2017/0012810 A1 as applied to claim 17, and further in view of McCoy U.S. Patent Application Publication No. US 2007/0165588 A1.

Regarding claim 18, in addition claim 17 rejection, Rakib et al. further discloses performing channel estimation in the first 2D domain (in para. [0191], Rakib et al. discusses there is a variety of different ways a channel estimation scheme could be designed for an OTFS system), however, does not expressly disclose the step of “calculating channel equalization coefficients in the first 2D domain based on a result of the channel estimation in the first 2D domain” as set forth in the application claim.
McCoy discusses, in para. [0030], recovering a reference signal (e.g., a pilot signal), which is a known signal that provides symbol timing or synchronization information, and which also allows channel estimation and the calculation of channel equalization coefficients. Because McCoy teaches utilization of pilot signal for channel estimation and calculation of channel equalization coefficients, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention Rakib et al. teachings can be modified to calculate channel equalization coefficients based on the channel estimation. The motivation for the modification is that channel estimation and channel equalization are well known for compensating channel fading and distortion at the receiver.

Allowable Subject Matter

Claims 6-9, 12-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631